Citation Nr: 1032121	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death. 

2.	Entitlement to nonservice-connected death pension.

3.	Entitlement to burial benefits. 


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty in the New Philippine Scouts 
from August 1946 to May 1949. The appellant is his surviving 
spouse.        

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

In April 2010, Travel Board hearing was held at the RO before the 
undersigned Veterans Law Judge, a transcript of which is of 
record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted that basis of the prior 
determination and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims. Moreover,        
the appellant has not asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2)        or identified any prejudice in the 
conduct of the Board hearing. By contrast,              the 
hearing focused on the elements necessary to substantiate the 
claims and             the appellant, through her testimony, 
demonstrated that she had actual knowledge of the elements 
necessary to substantiate her claims for benefits. As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in          38 C.F.R. 3.103(c)(2) and that 
the Board can adjudicate the claims based on the current record.


FINDINGS OF FACT

1.	A disability of service origin did not cause or contributed 
substantially or materially to the Veteran's death.

2.	Based upon the Veteran's service as a New Philippine Scout 
there is no basis under the law for establishing basic 
eligibility for nonservice-connected pension benefits. 

3.	The Veteran's service also does not provide for basic 
eligibility to receive burial benefits. 


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for the cause 
of the Veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2009). 

2.	The criteria for basic eligibility for nonservice-connected 
death pension benefits are not met. 38 U.S.C.A. §§ 101, 1521 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.40 (2009). 
3.	The criteria for basic eligibility for burial benefits are not 
met. 38 U.S.C.A.              § 2302 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1600 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

On the issue of service connection for the cause of the Veteran's 
death, through VCAA notice correspondence dated from November 
2007 and February 2009,     the RO notified the appellant as to 
each element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the appellant to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).   

As an additional notice requirement, the Court issued a decision 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which set forth a 
new standard as to          notice under the VCAA pertaining to a 
claim for Dependency and Indemnity Compensation (DIC) benefits 
under 38 U.S.C.A. § 1310 (where premised upon service- connected 
or compensable disability). Generally, the notice provided must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service- connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. The above criteria were all met through the 
notice correspondence provided to            the appellant. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial 
November 2007 VCAA notice preceded issuance of the April 2008 RO 
rating decision on appeal. The February 2009 notice on this issue 
did not comport with the definition of timely notice. However, 
the appellant has had an opportunity to respond to this 
subsequent VCAA notice letter in advance of the June 2009 
Statement of the Case (SOC) readjudicating her claim. There is no 
objective indication of any further relevant information or 
evidence that must be associated with the record.                 
The appellant has therefore had the full opportunity to 
participate in the adjudication of the claim. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).

Meanwhile, regarding claims for nonservice-connected pension and 
burial   benefits, these claims are being resolved on the basis 
that the legal criteria for basic eligibility for either benefit 
has clearly not been met. There is no factual issue to resolve, 
or further case development which would be helpful in deciding 
these issues. Where the outcome of a case is governed by 
applicable law, without need for further factual inquiry, the 
VCAA has been held inapplicable. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002); Wensch v. Principi, 15 Vet. App. 263, 268 (2001) (when 
there is extensive factual development which indicates no 
reasonable possibility that any further assistance would aid in 
substantiating the claim the VCAA does not apply).             
See also VAOPGCPREC 2-2004 (2004).

The RO has also taken appropriate action to comply with the duty 
to assist the appellant in this case. There is no indication of 
further medical evidence to obtain  in connection with the 
petition to reopen service connection for the cause of the 
Veteran's death, or other action necessary to supplement the 
record. The Board recognizes that this is a fire-related case in 
which the Veteran's service treatment records (STRs) were 
presumably destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC), and that a heightened duty to assist the 
claimant therefore applies. See Marciniak v. Brown, 10 Vet. App. 
198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). The Veteran during his lifetime completed a        NA 
Form 13055 sent to him for purpose of reconstructing the service 
treatment record, but did not indicate further sources of 
treatment during service as the basis to obtain any outstanding 
medical evidence in this case.

In support of her claims, the appellant testified at a Travel 
Board hearing before the undersigned. The record as it stands 
includes sufficient competent evidence to decide the claims. See 
38 C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to death. 38 U.S.C.A. § 
1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312(a) (2009). This 
determination will be made by exercising sound judgment, without 
recourse to speculation, after a careful analysis of all the 
facts and circumstances surrounding the death, including, 
particularly, autopsy reports. Id. A service-connected disability 
will be considered the principal cause of death when the 
disability singly or jointly with some other condition was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). A contributory cause of 
death is inherently one not related to the principal cause. In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown there was a causal connection. 38 C.F.R.                  
§ 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 
168-69 (1992) (addressing requirements for consideration of 
disabilities attributable to service     as contributory, as well 
as direct cause of death in dependency and indemnity compensation 
(DIC) claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

The death certificate in this case indicates that the Veteran 
died in July 2007, of the immediate cause of cardiopulmonary 
arrest, secondary to septic shock, secondary to pneumonia. The 
antecedent cause was listed as hypertensive cardiovascular 
disease, secondary to vessel coronary artery disease with 
ventricular tachycardia, and congestive heart failure. The 
underlying cause was listed as hemolytic anemia, with adrenal 
insufficiency. Also listed as a significant condition 
contributing to death was diabetes mellitus, type II. 

The records from the Veteran's hospitalization in July 2007 
indicate a final diagnosis of coronary artery disease, moderate 
risk; hypertensive arteriosclerotic cardiovascular disease, 
ischemic heart disease, congestive heart failure, class IV-A; 
status-post angiogram; status-post laminectomy. 

During the Veteran's lifetime, a June 2001 affidavit was received 
from an individual who served with the Veteran in the Philippine 
Scouts attests that in 1955, a few years after service discharge, 
he recalled the Veteran complaining about his physical 
disabilities such as rheumatism, difficulty in breathing, 
continuous coughing and pains in urinating, diminished vision, 
loss of sleep and appetite, and other bodily aches and pains. 

According to a statement received in January 1951 from Dr. A.R., 
a private physician, the Veteran had been examined and treated at 
a hospital that month for the diagnoses of rheumatism, gall 
bladder disease, heart disease, weak lungs, and poor vision.

A November 1983 medical certificate from a Philippine military 
hospital indicates that the Veteran was treated at that location 
that month for the exact same designated conditions as noted 
above (rheumatism, gall bladder disease, etc.). 
An October 2001 affidavit from the daughter of another private 
physician who had treated the Veteran, states that he had 
undergone treatment at that physician's office for the exact same 
above-referenced medical conditions from 1949 to 1951. 

The June 2004 correspondence entitled "Medical Certificate" 
from a Dr. D.M. states that the Veteran had been his patient from 
February to October 1950, and     at that time complained of 
generalized body weakness, fatigability, shortness of breath, 
poor vision, heart disease, rheumatism, arthritis and gallbladder 
problems. 

A November 2004 Report of Contact indicated that the RO 
telephoned the Veteran in regard to the above letter. The Veteran 
then stated that treatment records were probably not available 
from Dr. D.M. because he had passed away. The RO inquired then as 
to how Dr. D.M. could have sent a letter just that past June.          
The RO also informed the Veteran that there was no record of a 
Dr. D.M. licensed prior to 1951. The Veteran was reminded of the 
need to send in only authentic records, and was asked to send in 
any relevant treatment records from this physician that he could 
find. Since that time, no relevant medical records were 
forthcoming. 

There is also on file an April 2004 hospitalization report 
pertaining to the Veteran's cholecystectomy that month, due to 
cholecystitis. 

A November 2004 statement from Dr. J.L. indicates that the 
Veteran was treated that month for hemolytic anemia, severe; 
coronary artery disease; and chronic bronchial asthma.

The Veteran underwent hospitalization from December 2004 to 
January 2005 for a laminectomy due to stenosis at L4 to S1. 

An April 2005 Board decision denied on the merits the Veteran's 
claims for service connection for a heart disorder, arthritis, 
rheumatism, a lung disorder, gallbladder disease, and defective 
vision.
The Board has evaluated the preceding record, and concludes that 
there is no basis to establish that the cause of the Veteran's 
death is etiologically related to an incident of his military 
service. This claim has been evaluated both as to whether a 
disability of service origin was the principal cause of death, 
and whether such a medical condition substantially contributed to 
the cause of death. The primary cause of the Veteran's death in 
this case was cardiopulmonary arrest. However there are numerous 
listed underlying conditions that brought upon that primary cause 
which must be objectively considered as to whether they are in 
any manner related to military service. As best may be 
ascertained from the death certificate, the underlying causes of 
death were of hypertensive cardiovascular disease (with coronary 
artery disease, ventricular tachycardia, and congestive heart 
failure); and hemolytic anemia (with adrenal insufficiency). 
Also, a significant condition contributing to death was diabetes 
mellitus, type II. The inquiry must therefore involve whether the 
underlying causes of death were service-related, and whether 
diabetes mellitus, assuming it contributed substantially and 
materially to death, was itself service-related. 
 
Having considered what would need to be proven in this case to 
link etiologically the cause of the Veteran's death to an 
incident of service, the medical evidence at hand does not 
establish the requisite causal relationship to service. Amongst 
the conditions of hypertensive cardiovascular disease (and 
related complications), hemolytic anemia, and diabetes mellitus, 
none of these conditions is shown by competent evidence to be of 
service origin. As a preliminary matter, the Veteran during his 
lifetime did not have any service-connected disabilities. It 
follows that a service-connected disability could not have been a 
factor behind the circumstances involving the cause of death. 

There also is no further indication that any of the relevant 
conditions noted upon the death certificate, or in connection 
with the Veteran's final hospitalization, otherwise were medical 
conditions of service origin. The Veteran during his lifetime                  
(in connection with a disability compensation appeal) submitted 
numerous physicians' "certifications" each attesting that he 
underwent treatment in 1949 and thereafter for the same five 
conditions: rheumatism, gall bladder disease, heart disease, weak 
lungs, and poor vision. Of these, only heart disease is pertinent 
to the present inquiry into cause of death, since it was listed 
upon the death certificate. However, the Board cannot ascribe 
significant probative weight to these medical findings in view of 
the fact that they are four essentially identical, word for word 
statements from different physicians, and correspond exactly to 
the disabilities for which the Veteran was seeking service 
connection during the mid-2000s. Therefore the validity of these 
statements is somewhat in question. Indeed, at one point the RO 
directly questioned the authenticity of one particular 
physician's medical certification, given that it appeared he was 
not actually practicing in 1949 when alleged to have done so. The 
Board has a duty to assess the credibility and weight given to 
the evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). Here, there is not competent and credible evidence of a 
heart disease condition manifesting during or within a few years 
of service discharge. At the very least, given the Veteran's 
relatively youthful age in 1949, the last year in which he was a 
member of the Philippine Scouts, the existence of an established 
diagnosis of cardiovascular disease as early as then would appear 
highly unlikely. Nor have any of the identified treatment 
providers been able to present more detailed medical records 
outlining the nature and extent of treatment for heart disease, 
which presumably would be available had such treatment occurred 
as described. 

Under these circumstances, there is no reasonable likelihood 
presented that the Veteran's hypertensive cardiovascular disease, 
with underlying coronary vessel disease (and other complications) 
at the time of his death comprises a condition that was 
etiologically related to his military service. Nor does a VA 
medical opinion regarding the cause of the Veteran's death appear 
necessary in this instance,        given that there is little 
competent medical basis indicating or suggesting that 
cardiovascular disease, or for that matter other conditions that 
led to his death,         had any connection to military service. 
See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 
U.S.C.A. § 5103A(a) does not always require the Secretary to 
assist the claimant in obtaining a medical opinion or 
examination, but only where deemed necessary to decide a claim 
involving service connection for cause of death).

Beyond what is observed above, there is no other potential theory 
of entitlement supporting service connection for the cause of the 
Veteran's death, including any allegation from the appellant that 
the events surrounding his death were attributable to military 
service. Essentially, there is no means by which to link the 
cause of          the Veteran's death to his service, or further 
line of inquiry for so doing. 

The appellant's own assertions have also been afforded 
appropriate weight. However, as she is a layperson, to the extent 
she may opine on what events caused the Veteran's death, this 
would not be competent evidence as it pertains to a complex 
medical matter, not within the purview of lay observation. See 
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service 
connection for the cause of the Veteran's death. The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   

Non-service Connected Death Pension

Pension is a benefit payable by VA to veterans of a period of war 
who meet the service requirements prescribed in 38 U.S.C.A. 
1521(j) because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541 (a) (West 2002 & Supp. 2008);          
38 C.F.R. § 3.3 (b)(4) (2008). A veteran meets the necessary 
service requirements   if he served in active military, naval, or 
air service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service-
connected disability; (3) for a period of 90 consecutive days or 
more and such period began or ended during a period of war; or 
(4) for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A.             § 1521(j); 38 C.F.R. § 3.3(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.          38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1. 
 
Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits. All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive (i.e., "New" Philippine Scouts), 
were made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during that 
period. This paragraph does not apply to officers who were 
commissioned in connection with the administration of Public Law 
No. 190.          38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits. Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c),  and (d).  

Where a claim is based upon Philippine service, active service 
will be the period certified by the service department. 38 C.F.R. 
§ 3.41(a). When there is a question  as to whether qualifying 
service is verified or adequately documented, VA shall request 
verification of service from the service department. 38 C.F.R. § 
3.203(c). 
The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

Presently, there is no material dispute that the Veteran had 
service in the            New Philippine Scouts from August 1946 
to May 1949, and under applicable law this type of service cannot 
qualify for the receipt of nonservice-connected pension benefits. 
The Veteran's Separation Qualification Record verifies the dates 
of his service. A certificate was also issued to him upon service 
discharge confirming that his period of military service was with 
the New Philippine Scouts during the period in question. The 
appellant has not taken issue with or disputed the validity of 
the above findings, nor is there any basis in the documentation 
of the Veteran's service to the contrary. This is not to rule 
out, as documentation from the Philippine government shows, an 
earlier period of service directly in support of the Philippine 
Commonwealth Army. That notwithstanding, the service department 
records clearly establish that the extent of his service in 
support of the United States Armed Forces involved service in the 
New Philippine Scouts. Therefore, there is no legal basis to 
establish entitlement to nonservice-connected death pension.  

Accordingly, the preliminary requirement of qualifying Philippine 
service under          38 C.F.R. § 3.40 to warrant pension 
entitlement has not been met. Where, as here, the law and not the 
evidence is dispositive, the claim should be denied because of 
the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Burial Benefits

A burial allowance is payable under certain circumstances, to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1600 
(2009). If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be paid. 
38 C.F.R. § 3.1600 (a). If a veteran's death          is not 
service-connected, entitlement is based on the following 
conditions:                (1) At the time of death the veteran 
was in receipt of pension or compensation          (or but for 
the receipt of military retirement pay would have been in receipt 
of compensation); or (2) The veteran has an original or reopened 
claim for either benefit pending at the time of the veteran's 
death, and (i) In the case of an original claim there is 
sufficient evidence of record to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death, or              (ii) In the case of a reopened 
claim, there is sufficient prima facie evidence of record on the 
date of the veteran's death to indicate that the deceased would 
have been entitled to compensation or pension prior to date of 
death; or (3) The deceased was a veteran of any war or was 
discharged or released from active military, naval, or air 
service for a disability incurred or aggravated in line of duty, 
and the body of the deceased is being held by a State (or a 
political subdivision of a State) and the VA Secretary 
determines, (i) that there is no next of kin or other person 
claiming the body of the deceased veteran, and (ii) that there 
are not available sufficient resources in the veteran's estate to 
cover burial and funeral expenses. 38 C.F.R.            § 3.1600 
(b). 

Additionally, burial benefits may be paid if a person dies from 
nonservice-connected causes while properly hospitalized by VA in 
a VA facility (as described in 38 U.S.C.A. 1701 (3)) or in a non-
VA facility (as described in 38 U.S.C.A.             § 1701 (4)) 
for hospital care under the authority of 38 U.S.C.A. § 1703. 38 
C.F.R.        § 3.1600(c). If a veteran dies enroute while 
traveling under proper prior authorization and at VA expense to 
or from a specified place for purpose of examination, treatment, 
or care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA. 38 C.F.R. § 
3.1605(a). 
 
In this case, the Board does not need to reach the merits of this 
claim, inasmuch as          the Veteran did not have the 
qualifying service to establish the appellant's         basic 
eligibility to receive burial benefits. As set forth under 
governing law, service in the New Philippine Scouts does not 
provide a basis for an award of burial benefits, as the extent of 
available benefits for such a claimant is limited to claims for 
disability compensation benefits for injury or disease incurred 
or aggravated during service. As with the previous claim for 
nonservice-connected pension,        there is no material dispute 
regarding the nature and extent of the Veteran's service during 
the time period in question, that his service in furtherance of 
the Armed Forces of the United States was as a New Philippine 
Scout. While the Board is sympathetic to the appellant's position 
in this case, the governing law regarding benefits entitlement is 
binding upon the disposition of this claim. See 38 U.S.C.A.  § 
7104. Consequently, the claim for entitlement to burial benefits 
is being denied. 
ORDER

Service connection for the cause of the Veteran's death is 
denied. 

The claim for nonservice-connected death pension is denied. 

The claim for burial benefits is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


